Citation Nr: 0937480	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1947, and from September 1950 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied service connection for the bilateral 
hip disorder.

In March 2007, the Board denied the claim and the Veteran 
appealed to the United States Court of Appeals for Veteran's 
Claims (Court).  In an October 2008 Memorandum Decision, the 
Court vacated the Board's March 2007 decision pertaining to 
the bilateral hip disabilities and remanded for further 
proceedings consistent with the decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A right and left hip disability was incurred in or resulted 
from active service.


CONCLUSION OF LAW

Service connection for a right and left hip disorder is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

In this case, the Veteran seeks service connection for a 
right and left hip disorder. 

Private treatment records from Dr. R.S., MD states that the 
Veteran related a history of having been in the military for 
extended periods of time and that he had to perform 
essentially hard labor under adverse weather conditions.  The 
Veteran was in the tank corps, and in the process of climbing 
in and out of tanks over a period of many years, sustained 
multiple hip injuries.  The doctor stated that the Veteran's 
service duties are most likely the causative factor for the 
degenerative changes which led to his total hip 
arthroplasties.

Based upon the private treatment records, and per the order 
of the Court, the Board finds that service connection for a 
right and left hip disorder is warranted.  Accordingly, the 
appeal is granted for service connection for a right and left 
hip disability.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a right and left hip disorder is 
granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


